Citation Nr: 1811518	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.  


FINDINGS OF FACT

The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service and have not been continuous or recurrent since service separation; psychosis did not manifest within one year of service separation; and there is no medical nexus between the current psychiatric disability and active service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from September 1988 to December 1991, and from April 1997 to March 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has remanded this issue several times, most recently in February 2017.  As discussed below, there has been substantial compliance with the Board's remand directives, and the case is now appropriate for appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis (e.g., brief psychotic disorder, delusional disorder, etc.), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a diagnosis of psychosis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a psychosis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as psychosis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The remaining psychiatric diagnoses at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a psychiatric disability, to include PTSD, that is related to active service.  He has reported several military stressors in the course of his psychiatric treatment over the years.  First, he stated that while stationed in Panama in 1989 or 1990, his life was threatened by eight fellow soldiers.  Next, he stated that during his deployment to the Middle East in 1990 and 1991, he saw many dead animals, which they collected and burned, that there were chemical warfare detectors around his campsite, and that, on occasion, they would participate in drills where an alarm would sound in the middle of the night and they would have to suit up and get ready to fire their weapons.  He also stated that he was assigned to transport prisoners of war during this time, and that sometimes, the prisoners of war would become hostile.  Finally, he has reported that he was almost raped by three other men during active service.       

Turning to the relevant lay and medical evidence, service treatment records from the Veteran's first period of active service from September 1988 to December 1991 are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.      

Following separation from the first period of service in December 1991, in July 1994, the Veteran participate in a Persian Gulf Registry examination at which he reported fatigue, problems focusing, anger, difficulty relating to friends, and isolation.  His wife also stated that he "barked like a dog" on occasion.  

He was afforded a VA examination in September 1994 at which he reported memory, anger, and sleep problems beginning two-and-a-half years prior, although he denied any prior psychiatric treatment.  When asked about military stressors, he stated that his wife had been pregnant and had complications, and that he felt lonely.  The examiner diagnosed depressive disorder NOS and noted that the degree of impairment was mild.  

In September 1994, the Veteran continued to report emotional problems since returning from the Middle East, including sleepiness and irritability, but he denied being depressed.  The diagnosis was deferred at that time.  Later that month, however, the Veteran reported experiencing visual hallucinations, and was diagnosed with psychosis NOS.  

At the March 1997 enlistment examination for the Veteran's second period of active service from April 1997 to March 1999, psychiatric evaluation was marked normal, and the Veteran checked "no" next to "frequent trouble sleeping," "depression or excessive worry," "loss of memory," and "nervous trouble of any sort" on his Report of Medical History.  

A February 1999 service treatment record indicates that he was seen by mental health services at Ft. McClellan, but that separate records were kept at that facility.  Pursuant to the Board's April 2015 remand, these records were requested but were unable to be located.  

Following separation from the second period of active service in March 1999, the next chronological documentation of psychiatric problems was in February 2005, when the Veteran reported that he felt discouraged, depressed, and frustrated.  The diagnostic impression was depressive disorder due to major depression versus situational.

In March 2005 and January 2009, depression and PTSD screens were negative.  While the Veteran attended an initial session of the Behavioral Medicine Chronic Pain Group in April 2005, he walked out during the middle of the session and it does not appear that he sought mental health treatment again until 2009.   

In May 2009, a depression screen was positive, and the Veteran was diagnosed with depression, prescribed medication, and referred for immediate psychiatric evaluation due to suicide risk.  At the psychiatric evaluation, the Veteran reported that his mood was depressed at times due to pain on his left side.  Although he reported having passive thoughts of death in the past, he denied current suicidal thoughts and had no plan to hurt himself.  He was not interested in inpatient treatment and was told to continue medication for depression.   

In August 2009, the Veteran was in the middle of a psychiatric evaluation when he expressed frustration that no one believed he was in pain and began displaying aggressive behavior, including barking and shadow boxing.  He was diagnosed with psychosis and transferred to the emergency room.  His primary care physician saw him the following month and diagnosed depression with psychosis.  

In November 2009, the Veteran was admitted to a private hospital.  Initially, a physician from that hospital diagnosed PTSD, noting that the Veteran had a history of PTSD with psychotic features.  However, the discharge summary indicates discharge diagnoses on Axis I of brief adjustment reaction, marijuana abuse, and nicotine dependence, as well as personality disorder NOS on Axis II.

That same month, his VA psychiatrist diagnosed alcohol and marijuana abuse, rule out substance-induced mood disorder, psychosis, and, most likely, personality disorder.  

He was referred for an intake evaluation which was conducted in December 2009.  He reported that his wife said he was different after his first period of active service, and that his barking and aggression began at that time.  He stated that he was seen by a psychiatrist in 1990 or 1991, but this is not documented in his service treatment records.  He described an incident during active service in Panama when eight other soldiers wanted to kill him.  The psychiatrist assessed adjustment disorder with depressive disorder NOS, as well as rule out conduct disorder leading to intermittent explosive disorder.  

The Veteran terminated his mental health therapy in February 2010 and did not seek mental health treatment again until January 2011.  Although he reported suicidal ideation, he continued to state that he was not interested in any mental health treatment.

In July 2011, a psychology note indicates that the Veteran endorsed PTSD symptoms including nightmares about traumatic events, intrusive thoughts, psychological reactivity to trauma cues, distance from others, some feelings of a foreshortened future, hypervigilance, and anger/irritability.  He reported these symptoms in association with various events that he encountered during and outside of military service.  He also reported intense feelings of discouragement, guilt, some worthlessness, frustration, anxiety, and sadness related to his current lack of employment and housing, and associated inability to "take care of [his] kids like [he] should."  He also reported homicidal ideations toward the individuals who threatened his life during active service.  The psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood, anxiety disorder NOS (a sub-threshold PTSD symptom), antisocial personality traits, rule out PTSD, and rule out cannabis abuse.   

In April 2012, the Veteran saw his VA psychiatrist for the first time in three years, stating that he was trying to obtain disability benefits and was told that he could get benefits if he attended a PTSD program.  However, the psychiatrist noted that when asked about PTSD symptoms, the Veteran endorsed no symptoms.  During the visit, he asked the psychiatrist to complete several documents regarding disability and then write a report endorsing the claim.  He was focused on this issue alone, but the psychiatrist redirected him, stating that this appointment was for treatment and assessment only.  He was not interested in use of medication.  The psychiatrist assessed alcohol and marijuana abuse (possible dependence), rule out substance-induced mood disorder, psychosis, and most likely personality disorder.  The Veteran was referred for therapy.

In January 2014, the Veteran sought evaluation from a private psychiatrist as he stated he was not satisfied with the treatment provided by VA for his claimed PTSD and wanted a second opinion.  He reported that he had been told that he had PTSD and described visual hallucinations of the soldier who wanted to kill him during active service.  He also reported his claimed stressors of dealing with prisoners of war.  The doctor noted that he became affectively aggressive when talking about the incident, and diagnosed PTSD on Axis I, as well as psychotic disorder NOS and cannabis dependence.  

In November 2016, the Veteran attended a mental health intake appointment at which he described disappointment in the progress of his PTSD claim.  He described a recent road rage incident for which he was arrested.  The prosecutor told him he needed to attend therapy, which is why he came to therapy after having not attended since November 2013.  He described an incident of sexual assault during active service.  The social worker diagnosed major depressive disorder.  

In April 2017, the Veteran requested to be seen by a mental health provider and described an incident during active service during which he was almost raped by three other men.  One of the men had recently sent him a social media request and since then, the Veteran had experienced homicidal ideations towards that man.  The social worker noted the Veteran's previous psychiatric diagnoses, assessed unspecified anxiety disorder, and referred him for a Military Sexual Trauma (MST) consultation.  

In the interim, the Veteran saw a psychiatrist for medication management and continued to express a lack of interest in taking medication.  He endorsed situational anxiety but stated he could manage that on his own with coping mechanisms.  The psychiatrist diagnosed depression on Axis I using DSM-5 criteria.  

In July 2017, the Veteran was seen for an MST consultation in the MST/PTSD clinic, and described the event in detail.  The psychologist noted that his erratic behaviors and comments made it difficult to assess the validity of his reported MST event and stressors, and diagnostic assessment was deferred pending psychopharmacological stabilization of psychotic symptoms. 

At the September 2017 follow-up with a VA psychiatrist, the VA psychiatrist stated that the Veteran endorsed a belief system that involved paranoia and vigilance around being attacked/harmed by spirits which possess other people.  He has seemingly held these beliefs (delusion) for quite some time and had become physical with others whom he feels are invading his space and/or trying to harm him, although he reported this was an infrequent occurrence.  The psychiatrist noted that the Veteran did not seem to be markedly impaired in other areas, though he did tend to isolate himself related to the delusion.  Thus, the psychiatrist concluded that he currently favored a diagnosis of delusional disorder using the DSM-V criteria, noting that the Veteran was not currently amenable to taking an antipsychotic medication.  

Pursuant to the Board's February 2017 remand, a VA psychiatric examination was scheduled in October 2017.  However, the Veteran failed to report for the examination and has not provided good cause for his failure to report.  As such, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(a).

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.   

None of the Veteran's treating physicians have diagnosed PTSD using the DSM-IV or DSM-V criteria.  For instance, as discussed above, at his July 2017 intake appointment at the MST/PTSD clinic, he discussed his claimed MST in detail, and the VA psychologist stated that it was difficult to assess the validity of his reported MST event and stressors, deferred a diagnosis.  At the September 2017 follow-up with a VA psychiatrist, the psychiatrist diagnosed delusional disorder, persecutory type, and rule out marijuana use disorder, on Axis I, and did not diagnose PTSD.

Other VA treatment notes indicate that the Veteran had sub-threshold PTSD symptoms by history (see, e.g., CAPRI notes dated July 15, 2015, and April 24, 2017).  In addition, as discussed above, in April 2012, the Veteran reported to his VA psychiatrist for the purpose of obtaining benefits for PTSD, but denied any PTSD symptoms.  The psychiatrist assessed alcohol and marijuana abuse, rule out substance-induced mood disorder, and psychosis, as well as possible personality disorder.  Notably, again, the psychiatrist did not diagnose PTSD.        

The Board notes that in July 2011, a VA psychologist assessed rule out PTSD, and that some of the Veteran's VA treatment notes list a history of PTSD (e.g., primary care note dated May 13, 2014).  However, an important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran or based on a review by the clinician of the Veteran's treatment records.  In a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.  Indeed, in this case, it appears that the notation of a history of PTSD symptoms was used as an informational reference for the type of treatment the Veteran was receiving and as a description of some of his symptoms rather than a formal diagnosis.  Indeed, the July 2011 psychologist's note records a history of anxiety disorder with sub-threshold PTSD symptoms, indicating that he did not meet the criteria for a formal diagnosis of PTSD.  

Moreover, none of the references to PTSD as a diagnosis indicate that the diagnosis was made using DSM-IV or V criteria.  As noted above, the July 2011 psychologist's note indicates a diagnosis of "rule out" PTSD.  

Further, in this case, multiple treating and examining physicians and therapists, including his VA treating psychiatrist, have not diagnosed PTSD after thoroughly noting his history of PTSD symptoms and discussing his claimed PTSD stressors.  For example, at a September 1994 VA examination, when asked about his military stressors, he reported that his wife was pregnant and having complications and stated that he was lonely; the VA examiner diagnosed depressive disorder NOS on Axis I.  See also VA treatment notes dated September 30, 1994, February 2, 2005, May 19, 2009, September 24, 2009, October 19, 2009, November 12, 2009, November 24, 2009, December 23, 2009, January 28, 2010, January 5, 2011, February 22, 2012, April 4, 2012, April 17, 2012, July 15, 2015, November 7, 2016, April 24, 2017, June 28, 2017, September 19, 2017.    

The Board also notes that, as discussed above, in November 2009, a private physician from Tulane Hospital diagnosed PTSD.  However, it does not appear that the physician was a psychiatrist, as he noted that the Veteran was cleared for psychiatric consultation, nor did the doctor use the DSM-IV or V in rendering the PTSD diagnosis.  Further, as also discussed above, the November 2009 discharge summary indicates discharge diagnoses on Axis I of brief adjustment reaction, marijuana abuse, and nicotine dependence, as well as personality disorder NOS on Axis II.  Thus, PTSD was not diagnosed after further evaluation, rendering the initial impression of PTSD of little diagnostic and probative value.     

Next, as noted above, in January 2014, a private psychiatrist who evaluated the Veteran on one occasion diagnosed PTSD on Axis I based on the Veteran's claimed stressors of dealing with prisoners of war and feeling that his life was threatened by another soldier.  However, the Board places greater probative weight on the diagnostic impressions of the physicians and counselors who treated the Veteran on a regular basis and, after considering the same stressors, did not diagnose PTSD.  His treating providers had access to his medical records, while there is no indication that the private psychiatrist reviewed any records in rendering his diagnostic impression.  Moreover, the treating providers witnessed the Veteran's symptoms over a longer period of time, and, therefore, are presumed to be able to render a more accurate diagnosis.    

The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The references to PTSD in the VA treatment notes in this case as well as the private physician's diagnosis of PTSD in January 2014 are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  This finding is further supported by the conclusions of the VA treating psychiatrist, who spent extensive time interviewing and evaluating the Veteran, yet did not diagnose PTSD at any time (including as recently as 2017), as discussed above.  

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his hallucinations, anger, and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his hallucinations, anger, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

Given the lack of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during either period of active service.  As noted above, the service treatment records from the first period of active service are completely silent as to any psychiatric symptoms, and provide highly probative evidence against such a finding.  Moreover, while the Veteran was diagnosed with depression and psychosis in between his periods of active service, his symptoms had apparently resolved by the time he enlisted in his second period of active service, as the March 1997 enlistment examination report indicates a normal psychiatric evaluation and he denied psychiatric symptoms.  The Board notes that because symptoms of a psychiatric disability were not noted on the service enlistment examination report, the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service in March 1997, and the presumption of soundness attaches.  See 38 U.S.C. § 1111.

Next, the service treatment records from the Veteran's second period of active service weigh against a finding that symptoms of a psychiatric disability manifested during that period of active service.  Although it is noted that he was seen by mental health service on one occasion in February 1999, there is no other indication from his service treatment records or service personnel records that he had ongoing psychiatric symptoms.   

The Board also finds that the preponderance of the evidence demonstrates that a psychosis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no psychosis during the one year period after service; and no diagnosis or findings of psychosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders.  As described above, he was diagnosed with psychosis in 1994, several years after separation from his first period of active service.  He was not diagnosed with psychosis again until 2009.  For these reasons, the Board finds that a psychosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).    

Next, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, variously diagnosed as depression, adjustment disorder, psychosis, and anxiety disorder, is related to active service.  Symptoms of a psychiatric disability have not been continuous or recurrent since service separation in March 1999.  Following service separation in March 1999, the evidence of record shows no mention of psychiatric symptoms until 2005, as described above.       

The absence of post-service complaints, findings, diagnosis, or treatment for six years after service separation until 2005 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous or recurrent since service includes the negative depression and PTSD screens in March 2005 and January 2009, with no record of psychiatric symptoms or complaints in the intervening time period until May 2009.

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of continuous or recurrent psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous or recurrent psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service treatment records from the first period of active service which are negative for psychiatric symptoms; the 1997 enlistment examination report which shows a normal psychiatric evaluation and at which the Veteran specifically denied psychiatric symptoms; the service treatment records from the second period of active service which show one appointment with mental health services but no ongoing or continuous psychiatric symptoms; the lack of any documentation of reports or treatment for psychiatric symptoms until 2005; and the negative depression and PTSD screenings in 2005 and 2009, with no record of psychiatric treatment or symptoms from 2005 to 2009.  As such, the Board finds that the evidence does not sufficiently support continuous or recurrent psychiatric symptomatology since service so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, as noted above, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.  As discussed above, the Veteran failed to report for the scheduled VA psychiatric examination in October 2017 which may have provided information beneficial to his claim.  He has not provided good cause as to why he did not report for that examination.  

With regard to the Veteran's substance abuse disorders, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C. §§ 1110 and 38 U.S.C. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not suggest that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disabilities and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disabilities during active service, or continuous or recurrent symptomatology of the claimed disabilities following service separation.  Further, the weight of the medical evidence demonstrates that there is no link between the claimed disabilities and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a March 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the March 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As discussed above, in February 2017, the Board remanded this case to afford the Veteran a VA psychiatric examination.  The Veteran failed to report for the scheduled examination and did not provide a reason for his failure to attend the examination.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, the Veteran's failure to report for the scheduled VA examination denied VA evidence which may have been helpful in deciding his claim.  VA satisfied its duty to assist in scheduling the examination, and the Board finds that, because the Veteran did not provide good cause for his failure to report for the examination, another remand to attempt to schedule an examination is not necessary.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Harry J. Binder, Attorney


Department of Veterans Affairs


